Citation Nr: 0413737	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served from August 30, 1967 to February 29, 
1968.  The veteran had time lost from October 2, 1967 to 
November 19, 1967, and from November 24, 1967 to February 28, 
1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).


FINDINGS OF FACT

1.  In a September 1980 Board decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
right knee disability.

2.  The evidence associated with the claims file subsequent 
to the September 1980 Board decision sis so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  There is no medical evidence of a current right knee 
disability related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for a right knee disability is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A right knee disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the veteran by letters 
dated in April 2001 and August 2002 that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for a 
right knee disability in December 2000, before the effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will not be applied here.  The definition 
of new and material evidence in effect prior to August 29, 
2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In September 1980, the Board denied service connection for a 
right knee disability, finding that there was no evidence 
that the veteran's right knee disability was incurred in or 
aggravated during service.  Therefore, that decision is 
final.  38 C.F.R. § 19.104 (1980); see also 38 U.S.C.A. § 
7104.  The evidence of record at the time of the 1980 Board 
decision included the veteran's service medical records, 
spanning from August 1967 to February 1968; VA medical notes 
from March and April 1979; a private physician's treatment 
notes from February 1978 to May 1979; a June to July 1979 VA 
hospital in-patient report for an unrelated condition; a 
second private physician's treatment notes from October 1968 
to May 1972; the veteran's DD-214; and a statement from the 
veteran dated in March 1980.    

The evidence associated with the claims file subsequent to 
the 1980 Board decision includes a September to October 1980 
VA hospital summary for an unrelated condition; a private 
physician's medical statement with obvious alterations dated 
in October 1968; statements from the veteran dated in April 
2001, November 2001, January 2003, and June 2003; and a 
statement from the veteran's representative dated in July 
2003.

In August 2003, the Board conducted a hearing on the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim for entitlement to service 
connection.  It was contended at the hearing that the private 
physician's medical statement dated in October 1968 was new 
and material because it had not been submitted prior to the 
1980 Board denial of the veteran's claim for service 
connection, and because it recounted the history given by the 
veteran in 1968 that he had injured his knee "a few months 
before, while he was on active duty."

Upon review of this evidence, the Board finds that the 
private physician statement that had been altered, dated in 
October 1968 is both "new" in the sense that this evidence 
was not previously of record, and is "material" for 
purposes of reopening the claim, as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  For these reasons, the Board 
finds that the additional evidence associated with the file 
since the Board's 1980 decision denying the veteran's claim 
for entitlement to service connection for a right knee 
disability is new and material, and so the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The Board notes that in the newly associated private 
physician's medical statement dated in October 1968, there is 
no mention of the veteran's account that he injured his knee 
while on active service.  The symptoms noted, including a 
brief history, state:

10/6/68 [Patient] was a[n] 18 year old male 
who was playing football [a number of] 
months ago when he injured his knee for the 
first time and again the day of admission 
to the hospital, 10/6/78 [sic], when he 
sustained an injurty [sic] to the right 
knee and the knee locked on him.

In the report dated in October 1968, the "number of months 
ago" portion was changed from an unknown number to read 
"eight," and then the veteran initialed the change.  This 
change places the original knee injury sometime in late 
January, or early February 1968.  The veteran testified at 
the hearing that the number had read "ten," but that it had 
seemed like too long of a period of time between injuries, so 
he changed it to more accurately reflect his memory.  The 
original injury allegedly at ten months prior would place the 
occurrence in December of 1967.

However, private medical notes from the same physician 
contemporaneous with the October 1968 injury state, "[t]his 
18 year old white male was playing football six months ago 
when he injured his knee for the first time and again the day 
of admission to the hospital when he sustained an injury to 
his right knee and the knee locked on him."  An injury 
sustained six months prior to this October 1968 injury would 
place the original injury sometime in March or April 1968, or 
one to two months after separation from service.

Moreover, the veteran submitted several statements about the 
etiology and timeframe of his original right knee injury.  
The veteran contends that his first knee injury occurred 
while playing football while in the brig at Fort Dix in New 
Jersey.  Although, there is no showing of any treatment for 
such an injury in service, the veteran's statements are 
competent to establish the occurrence of an injury.  His 
statements are not competent evidence, however, to establish 
the etiology of his current complaints.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any injury over three decades ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

Additionally, the veteran contends that his service medical 
records have been tampered with, and that they are 
incomplete, specifically regarding records of his knee 
injury.  The veteran has stated that he believes his records 
have been removed so that he will not be compensated for his 
right knee disability.  However, the service medical records 
appear to be complete, thoroughly spanning his time in 
service, including records from the veteran's time at Fort 
Dix, New Jersey-the alleged location of the original right 
knee injury.

The veteran's statements are not consistent with service 
medical records, private medical records, or each other.  For 
example, in one statement, dated on November 7, 2003, the 
veteran stated that he was given crutches by the military 
doctor upon his first knee injury, and that he remembers this 
"very clearly" because of the pain he was experiencing at 
the time.  Then, in a statement dated on November 19, 2003, 
twelve days later, the veteran states that he cannot remember 
if he was placed on crutches.  As such, the veteran's 
inconsistent statements are therefore of little probative 
value and are otherwise outweighed by the objective medical 
findings.  The Board finds that the private medical notes 
made contemporaneous with the October 1968 injury are more 
probative than the newly associated and altered private 
physician's medical statement dated in October 1968.

The veteran's service medical records show no evidence of a 
right knee injury at any time while in service.  Although the 
objective evidence of record currently shows a right knee 
disability, there is no evidence to support the claim that 
the knee disability is related to the veteran's military 
service.  Accordingly, service connection for a right knee 
disorder is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement for service connection for a right knee 
disability is reopened.

Service connection for a right knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



